DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to correct dependency of a dependent claim from a canceled claim to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

3. (Currently Amended) The display system of claim [[2]]1, wherein the mask is configured to (i) select a first subset of the plurality of controllable polarizers that are aligned with emitters in the display that are configured to generate the emitted light and (ii) select a second subset of plurality of controllable polarizers aligned with spaces between the emitters.

Allowable Subject Matter
Claims 1, 3-11, 14-17, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1 and 11, similarly amended to incorporate allowable subject matter indicated by the 9/15/2021 Non-Final Rejection, the best prior art when taken alone or in combination does not teach or 
The outstanding rejection(s) under 35 U.S.C. 112 are considered obviated by noting Applicant’s specification (¶33, ¶46-48) and 12/15/2021 Remarks concerning “second polarizer element”, which indicate that one of ordinary skill in the art, in light of Applicant’s support, would necessarily and definitely construe the “second polarizer element” as a quarter wave retarder lest the disclosed polarization conversion be unattainable.
For purposes of clarity of the prosecution history with respect to the written description rejection under 35 U.S.C. 112 thus obviated, and in particular Applicant’s assertion that the Office presented a contradiction concerning “the second polarizer element”, it is noted that no contradiction was asserted, merely that one was proposed to highlight the adversity of the plain language interpretation with the written description. “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.” (MPEP 2173.01 I). A plain language interpretation of polarizer would normally admit a linear polarizer, which are well known in the art for receiving unpolarized incident light and polarizing it to, e.g. the left or vertical polarizations disclosed by the present application (including any other direction of polarization). Indeed, “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification” (MPEP 2111). In an effort to specifically identify a fully consistent construction, the Office made a physical argument that, in light of Applicant’s support for the second polarizer element as cited above, “the second polarizer element” must be constructed more narrowly than the plain language would normally suggest in order to maintain consistency, i.e. as a quarter wave retarder, because the sole disclosed embodiment would be inoperable (due to inadmissible polarization orientation) if the plain language construction was used.

In re 21 and 23, newly presented by the 12/15/2021 Response, the instant claims rewrite allowable subject matter of dependent claims 8 and 3, 4 in independent form, respectively.
In re 1, 3-10, 14-17, and 22, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/COLLIN X BEATTY/Primary Examiner, Art Unit 2872